DETAILED ACTION
Status of Application
The previous Office Action, mailed 9/15/2021, mistakenly excluded claims 11-13, 15, 16 and 20 from the rejection under 103 although the substance of the claims was addressed by the rejection, as well as mistakenly indicated claim 20 as withdrawn when it wasn’t and claim 19 as pending where it was to be withdrawn. Claims 4 and 14 have also been objected to as being allowable where the issue was previously unaddressed. The below Office Action is a supplemental action correcting and clarifying these issues. 

Election Acknowledged
Applicant’s election of MDPB as an antimicrobial monomer and an acrylic monomer as the other monomer in the reply filed on 8/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It’s noted that claims 9 and 19 are withdrawn as the antimicrobial monomer is modified with a peptide which is outside the scope of the elected antimicrobial monomer species (MDPB).
Claims 1-20 are pending, claims 7-9 and 17-19 are withdrawn as being directed to nonelected species and claims 1-6, 10-16 and 20 are presented for examination on the merits. 

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  there is no clause present, such as “or”, to indicate that the species of ammonium monomer are to be selected in the alternative. Appropriate correction is required.
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable (upon filing of an approved terminal disclaimer) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 10-13, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka (US 2003/0064102).
Nakatsuka provides antimicrobial composition comprising an antibacterial salt compound and a photopolymerizable monomer.
The antibacterial salt compound is to be that of a monomer having the following structures: 
    PNG
    media_image1.png
    288
    362
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    68
    223
    media_image2.png
    Greyscale
(see 0010]-[0016]). 
It is noted that compound IV, 
    PNG
    media_image2.png
    68
    223
    media_image2.png
    Greyscale
(see [0015]), where n =12 corresponds to 1-[12-(methacryloyloxy)dodecyl]pyridinium bromide (MDPB) (see instant claim 10). 
The antibacterial salt is to be copolymerized with a photopolymerizable polymer such as methyl methacrylate (see [0041]) (see instant claim 11). 
Thus, Nakatsuka suggests a polymer composition comprising an antibacterial monomer such as MDPB and at least one other monomer such as methyl methacrylate. 
With respect to the properties claimed, such as the opacity of the polymer product or the ability to be reversibly deformable, these are inherent characteristics of the obvious polymer and therefore would be expected to follow upon the selection of the monomers from Nakatsuka as required by claim 1.  
As it relates to the intended use that the polymer be “for use in an ophthalmic implant” as recited by instant claims 1, 4, 11, etc., MPEP 2111.02 states where a patentee defines a 
Moreover, instant claim 11 recites, “[A] method of preparing an antimicrobial polymer for use in an ophthalmic implant… and using the antimicrobial polymer in the ophthalmic implant.” The use of the polymer in the ophthalmic implant is a method of use which is distinct from the method of preparing. Thus, this limitation does not limit the process claim of making the polymer as a method of making a polymer is distinct from a method of using a polymer.
The only difference between Nakatsuka and the instant claims is that Nakatsuka does not teach the specific combination of components as claimed in a single embodiment, or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Nakatsuka, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Nakatsuka's disclosure, to arrive at an antimicrobial polymer and method of making said polymer comprising MDPB and an acrylic monomer with a reasonable expectation for success.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,307,369 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,792,245.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are directed to an ophthalmic implant comprising an antimicrobial polymer, comprising: at least one antimicrobial monomer, wherein the antimicrobial monomer is a quaternary ammonium salt based monomer selected from |-[12- (methacryloylox y)dodecyl]-pyridintum bromide (MDPB), methacryloxylethyl cetyl dimethyl ammonium chloride (DMAE-CB), 2-methacryloxyethyl dodecyl methyl ammonium bromide (MAE-DB), 2-methacryloxyethyl hexadecyl methyl ammonium bromide (MAE-HB), and bis(2- methacryloxyethyl) dimethyl ammonium bromide (IDMA-1); and at least one other monomer selected from an acrylic, vinyl and collagen monomer; and, wherein the ophthalmic implant is an intraocular lens. The claims of the instant application are substantially the same to both US 10307369 and 10792245. 
Thus, the instant claims and the claims of the Patent documents are directed to largely the same subject matter and are not considered patentably distinct.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611